DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn rejections
	Rejection of claims 30-41 and 48-50 as failing to comply with enablement requirement is withdrawn.  Applicants have canceled the above listed claims.  New claims 51-53 no longer comprise a limitation directed activity of boric acid as a preservative which was the basis of the rejection.

Maintained rejection
	Claims 30-41 and 48-50 have been canceled in the reply filed on 9/23/21.  However the rejection of record under 35 USC 103 previously applied to claims 30-41 and 48-50 is now applied to the new claims 51-53.  Reply to applicants’ remarks follows the repeated text of the rejection of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopczynski et al (US 2014/0275161).
Scope of prior art
In paragraph [0284] Kopczynski et al teach formulations 14 and 15

    PNG
    media_image1.png
    699
    460
    media_image1.png
    Greyscale

	Kopczynski also teaches that the composition can comprise one or more surfactants and recite both polyoxyl 40 stearate and cremophor as suitable surfactants that can be utilized in up to 5%w/v of the composition (paragraph [0249]).

Ascertaining the difference
The compositions disclosed in paragraph [0284] differ from the instantly claimed composition as follows:

B) Formulation 15 teaches (S)-4-(3-amino-1-(isoquinolin-6-ylamino)-1-oxopropan-2-yl)benzyl 2,4-dimethylbenzoate as a free amine while instant claims are directed to a dimesylate salt.  Also Formulation 14 teaches 0.02% of the compound while instant claims are directed to about 0.0285%.
C) The amount of Latanoprost is 0.004% in Formulation 15 while instant claims are directed to about 0.005%.
D) The amount of D-mannitol in Formulation 15 is 3.5% while instant claims are directed to 4.7% 
E) Formulations 14 and 15 include benzalkonium chloride which is a preservative, while instant claims are limited to boric acid being the only preservative.
F) Kopczynski recite polyoxyl 40 stearate as a surfactant in formulation 15 while instant claims 48 and 49 are directed to cremophor.

Obviousness
	One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to prepare the instantly claimed ophthalmic solutions based on the teachings and suggestions of Kopczynski et al.
Regarding the difference in amounts:
	Kopczynski et al. have clearly contemplated and disclosed the instantly claimed amounts of ingredients.  
4.7% mannitol is found in formulation 15; 

(S)-4-(3-amino-1-(isoquinolin-6-ylamino)-1-oxopropan-2-yl)benzyl 2,4-dimethylbenzoate dimesylate salt is disclosed in the range of at least 0.02% (paragraph [0241]).  One skilled in the art would have found it obvious to determine via routine experimentation the optimal amount of (S)-4-(3-amino-1-(isoquinolin-6-ylamino)-1-oxopropan-2-yl)benzyl 2,4-dimethylbenzoate dimesylate salt to add to the composition.
Alternatively, if skilled in the art were to prepare the composition comprising the dimesylate salt using the same molar ratios of ingredients as described in formulation 15, one would have to add the instantly claimed about 0.0285wt% of the dimesylate salt because the dimesylate salt has a higher MW that the free amine form.

	One skilled in the art would have found it obvious to substitute dimesylate salt for the free amine in the formulations 14 and 15 of the art.  In paragraph [0223] art teaches salts are equivalent to the parent form of the compound for the purposes of this disclosure.  Further evidence of equivalence is found in paragraph [0294] where art teaches a solution comprising the components of Formulation 15 however the dimesylate salt is used.  The dimesylate salt has clearly been contemplated and exemplified in the art and one skilled in the art would have found it obvious to utilize said salt.  
In addition to being listed as equivalent art also teaches that salts can have different solubility than the parent compound.  It would have been obvious to for one skilled in the art to prepare the dimesylate salt in order to improve its solubility in the formulation.

With regards to limitation “wherein the preservative consists of boric acid”.  While formulations 14 and 15 comprise benzalkonium chloride, formulations that comprise boric acid without benzalkonium chloride have been contemplated and exemplified in the art.  Examples 4 may further include one or more preservatives” (emphasis added) which further supports the argument that a preservative is an optional component of the composition.

Regarding limitation directed to cremophor, art teaches both polyoxyl 40 stearate and cremophor as suitable surfactants to use in the described formulations.  It would have been obvious to one skilled in the art to substitute one for the other with an expectation that either agent would perform the function associated with a surfactant.  The claimed amount of cremophor is within the range provided in the art.  One would have found it obvious to determine the optimal amount of surfactant via routine experimentation.

Regarding the new limitations directed to boric acid being in an amount sufficient to prevent or inhibit microbial contamination of the ophthalmic composition.  The claimed amount is about 0.05%w/v of the composition.  This is the same amount as recited in formulations 14 and 15 of the art.

In conclusion, the components and their amounts in the instantly claimed composition have all been taught as alternative embodiments within the scope of the compositions disclosed in the art.  Applicants can overcome the rejection of record by a showing of unexpected result arising from the specific limitations that distinguish the instantly claimed composition from those disclosed in the art. 

Reply to applicants’ remarks
	Applicants’ remarks filed on 9/23/21 have been carefully considered.  Examiner does not find the remarks convincing to overcome the rejection above for the following reasons:

There are 2 main arguments that have been presented in the remarks.
Applicants argue that while art might recite the instantly claimed components as alternative embodiments, there is no motivation to alter the compositions described in the art using said alternative embodiments in a manner that would provide the instantly claimed composition.  Specifically, applicants have argued that there is no expectation of success in preparing an ophthalmic composition by excluding benzalkonium chloride from compositions 14 and 15 of the art.
Applicants’ argument is not found persuasive.  As argued in the rejection of record, Examiner interpreting presence of a preservative (benzalkonium chloride) as an optional component of the composition described in the art.  This interpretation is supported in paragraph [0248] and in examples which exclude benzalkonium chloride.  By excluding benzalkonium chloride one skilled in the art would expect the composition to be void of some of the benefit associated with a preservative, however the pharmacological activity of the composition would be intact because the active agent is still present in the composition.  Examiner therefore concludes that exclusion of benzalconium chloride from the composition is with the scope of the teachings of Kopczynski.  
	Applicants are correct in that the office has been unable to find art that suggested anti-microbial activity of boric acid.  Examiner believes that if applicants have discovered the antimicrobial activity of boric acid, the instant claims would be patentable over prior art.  By excluding benzalkonium chloride from the arts’ composition one would expect a loss of preservation because benzalkonium chloride is used in the art as a preservative.  If applicants have discovered said exclusion results in no loss of preservation that would constitute unexpected results and would be patentable over Kopczynski who does not teach boric acid as a preservative.  However, the instant specification lacks any comparative data that would suggest that boric acid at the claimed concentration functions as a preservative.  As such it cannot be said that the instantly claimed composition is associated with unexpected results when compared to the compositing in the art.

Conclusion
Claims 51-53 are pending
Claims 51-53 are rejected
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628